DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:

I. Claim(s) 1-25, drawn to a method of identifying, obtaining, and producing a soybean plant that comprises a genotype associated with dicamba tolerance and reproductive tolerance to glyphosate, classified in CPC classes C12Q 2600/172, C12Q 2600/13, and C12Q 1/6895, for example. 
II. Claim(s) 26-30, drawn to a transgenic soybean plant comprising introgressed linkage group L regions comprising a polymorphic allele associated with dicamba tolerance and/or reproductive tolerance to glyphosate, classified in CPC class A01H 6/54, for example.
III. Claim(s) 31-43, drawn to a method of identifying a transgenic soybean plant that comprises a genotype associated with reproductive tolerance to glyphosate and with tolerance to dicamba, classified in CPC classes C12N 15/8209 and C12N 15/8275, for example. 

The inventions are distinct from each other for the following reasons: 
Inventions (i) I, III and (ii) II are related as process of making and product(s) made. The related inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product, or (2) that the See MPEP § 806.05(f). In the instant case, the product(s) of Group II (soybean plants) can be identified as having dicamba tolerance and/or reproductive tolerance to glyphosate using phenotypic scoring, without requiring the method steps (of genotyping) recited in Groups I and III. 
	Inventions I and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the invention of Group III requires the steps of ) scoring a transgenic plant in a population of transgenic soybean plants that had been exposed to dicamba for dicamba tolerance, said plants having a transgene that confers resistance to dicamba, and selecting a transgenic plant that exhibits dicamba tolerance, without requiring the use of any unique sequences; which is not required by Group I. Further in contrast, the invention of Group I requires detecting a linked polymorphic locus that is located within defined physical distance(s) [in kilobases (Kb)] of said dicamba tolerance locus, which is not required by any other group. Accordingly, each invention has a different design, mode of operation, and function. 

The examiner has required restriction between process and product claims. Where applicants elect claims directed to a product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder in accordance with the provisions of MPEP § 821.04. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. Process claims that depend 
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR § 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. § 101, § 102, § 103 and § 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicants are advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above, and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses of electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention; and
the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph. 

Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR § 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that claims are generic is considered nonresponsive unless accompanied by an election. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144. 

Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or should identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under pre-AIA  35 U.S.C. § 103(a) of the other invention.

Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR § 1.48(b) and by the fee required under 37 CFR § 1.17(i). 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BRATISLAV STANKOVIC, PhD, JD
Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663